El Juez Presidente Señor Hernández Dentón
emitió la opinión del Tribunal.
Nos corresponde determinar si, a la luz de las circuns-tancias excepcionales que dieron lugar a la controversia *490que nos concierne, el Ministerio Público tiene autoridad para solicitar el archivo de una acusación sin que ello sea un impedimento para un nuevo proceso.
I
En abril de 2003 el Tribunal de Primera Instancia de-terminó causa probable para arresto contra el Sr. Pablo A. Gómez Miranda (Gómez Miranda) por el delito de agresión agravada en su modalidad menos grave. Art. 95 del Código Penal de 1974 (33 L.P.R.A. see. 4032).
Posteriormente, un miembro de la Policía de Puerto Rico —distinto al que llevó a cabo la investigación original— reexaminó el caso. Dicha investigación reveló que Gómez Miranda es profesor en la Escuela Walter Mck. Jones de Villalba y que la víctima era su alumno. En vista de lo anterior, el Ministerio Público presentó una denuncia contra Gómez Miranda por el delito grave de “negligencia institucional” tipificado en el Art. 53 de la Ley Núm. 342 de 16 de diciembre de 1999 (8 L.P.R.A. sec. 443(r)), mejor co-nocida como la Ley para el Amparo a Menores en el Siglo XXL(1) No obstante, una vez presentada la denuncia co-rrespondiente, el foro de instancia determinó causa para arresto por agresión agravada en su modalidad grave,(2) en lugar de por el delito de negligencia institucional.
Llegado el día en que debía celebrarse el juicio en su fondo del primer caso, el cual era por delito menos grave, el Ministerio Público solicitó el archivo de éste para conti-nuar con la acción penal iniciada en el segundo caso, el *491cual era por delito grave. Mientras esto ocurría, la defensa permaneció en silencio, a pesar de que conocía que ya es-taban pendientes cargos por un delito mayor contra Gómez Miranda. El Tribunal de Primera Instancia accedió a lo solicitado por el Ministerio Público en vista de que “se ra-dicó un caso grave”. Por ende, ordenó el archivo del primer caso al amparo de la Regla 247(a) de Procedimiento Criminal, 34 L.P.R.A. Ap. II, bajo el entendido de que ello no impedía la continuación del proceso por delito grave ins-tado en el segundo caso contra Gómez Miranda.
Así las cosas, en el segundo caso se presentó una acusa-ción contra Gómez Miranda por el delito de agresión agra-vada en su modalidad grave. Oportunamente, la defensa solicitó la desestimación de la acusación al amparo de la Regla 247(d) de Procedimiento Criminal, 34 L.P.R.A. Ap. II. Alegó, en síntesis, que la desestimación de la denuncia presentada en contra de Gómez Miranda en el primer caso impide la continuación de los procedimientos en el segundo. Ello en virtud de que los hechos imputados en ambos casos son los mismos. El foro de instancia acogió los argumentos de la defensa y ordenó el archivo y sobresei-miento de la acusación por agresión agravada en su moda-lidad grave bajo la Regla 247(d) de Procedimiento Criminal, supra.
Inconforme, el Ministerio Público acudió mediante cer-tiorari ante el Tribunal de Apelaciones solicitando la revo-cación de la determinación del foro de instancia. Argu-mentó que en situaciones como las del caso de autos lo que procede es que el Ministerio Público solicite el archivo de la acción original e inicie otra por los mismos hechos. El foro apelativo denegó expedir el auto solicitado.
Aún inconforme, el Ministerio Público acudió ante nos mediante una petición de certiorari solicitando que revo-quemos tanto la determinación del Tribunal de Apelacio-nes como la del foro de instancia. Expedimos el auto solicitado. Luego de examinar las comparecencias de las partes, procedemos a resolver.
*492i — i
A. Para expresarnos sobre la controversia que nos con-cierne, es necesario aclarar el significado de la Regla 247 de Procedimiento Criminal, 34 L.P.R.A. Ap. II.(3)
Esta regla contiene cuatro incisos. El primero regula lo concerniente a la manera en que el Ministerio Público puede solicitar el sobreseimiento de una acusación. El segundo, por su parte, dispone el proceso mediante el cual un tribunal puede decretar el archivo de una acusación o denuncia. El tercero se refiere a las normas que regulan el archivo de unos cargos contra un acusado para que éste pueda servir como testigo del Pueblo o de la defensa. El último apartado regula el efecto que tiene el sobreseimiento con relación a la posibilidad de comenzar un nuevo proceso por los mismos hechos.
En cuanto a este último inciso, hemos expresado que el archivo de una denuncia o acusación bajo la Regla 247, supra, impide un nuevo proceso por los mismos hechos. Pueblo v. Monge Sánchez, 122 D.P.R. 590, 593-594 (1988). Al establecer dicha normativa, nos negamos a reescribir la referida Regla 247 con el propósito de acoger la tesis avalada por el Ministerio Público, en ese caso, de que el inciso (d) de la regla no necesariamente impide un nuevo proceso por los mismos hechos, (4) Id.
Conforme a los términos expresos de la Regla 247, *493supra, ésta puede ser invocada tanto a petición del Minis-terio Público como por el tribunal motu proprio. Además, hemos resuelto que una solicitud del acusado de que se archive con impedimento para un nuevo proceso al amparo de la referida regla, “es susceptible de ser incorporada en el ánimo y conciencia del juez y, finalmente, proyectarse como una de instancia propia independientemente del interlocutor originario del pedido”. Pueblo v. Monge Sánchez, supra, pág. 593. Véase, también, E.L. Chiesa, Derecho pro-cesal penal de Puerto Rico y los Estados Unidos, Bogotá, Ed. Forum, 1993, Vol. III, pág. 274.
B. Por otro lado, la Regla 64 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, permite solicitar la desestimación de una acusación o denuncia por cualesquiera de los fundamentos allí esbozados. En dicha regla se regula tanto el momento apropiado para la presentación de la solicitud de desestimación, como los requisitos que debe tener la moción, y el efecto que tiene que se declare “con lugar” la petición.
De otra forma, conforme a lo preceptuado en la Regla 67 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, una desestimación al amparo de la citada Regla 64 usualmente no impide un nuevo proceso por los mismos hechos. Pueblo v. Carrión, 159 D.P.R. 633 (2003). No obstante, una desestimación ordenada bajo esta regla impide un nuevo proceso en dos instancias, a saber: (1) cuando el defecto u objeción en que se fundamenta la petición de desestimación es insubsanable, y (2) cuando, tratándose de un delito menos grave, la moción es declarada “con lugar” por alguno de los fundamentos establecidos en la Regla 64(n), 34 L.P.R.A. Ap. II.
Como norma general, el mecanismo de desestimación provisto por la Regla 64, supra, sólo está disponible a *494petición de la defensa. Pueblo v. Tribunal Superior, 94 D.P.R. 59, 63 (1967). No obstante, como explicaremos a continuación, pueden surgir circunstancias en las que, a manera de excepción, se le debe permitir al Ministerio Pú-blico solicitar la desestimación de la acusación mediante la referida regla.
C. En Pueblo v. Monge Sánchez, supra, y en Pueblo v. Echevarría Rodríguez II, 128 D.P.R. 752 (1991), tuvimos la oportunidad de analizar con detenimiento la interrelación entre las citadas Reglas 64 y 247 de Procedimiento Criminal. En ambos casos reconocimos que la aplicación ciega y automatizada de los mecanismos de desestimación y archivo de acusación establecidos en dichas reglas pue-den dar lugar a injusticias.
En vista de lo anterior, en Pueblo v. Monge Sánchez, supra, señalamos que un tribunal tiene facultad para ordenar el sobreseimiento de un caso con impedimento para un nuevo proceso al amparo de la Regla 247, supra, aun cuando la solicitud de desestimación fue solicitada por la defensa al amparo de la Regla 64, supra. Véase también a Chiesa Aponte, op. cit., pág. 272.
Por otro lado, en Pueblo v. Echevarría Rodríguez II, supra, avalamos la práctica de que en casos en que sea patentemente injusto sobreseer la acusación bajo la Regla 247, supra, el Ministerio Público puede, a manera de ex-cepción y en pro de la justicia, solicitar la desestimación del caso sin impedimento para un nuevo proceso. Por ello, a petición del fiscal, el juez puede incorporar a su ánimo y conciencia que la desestimación solicitada procede conforme a la referida Regla 64, a pesar de que, como norma general, esta regla sólo puede ser invocada por la defensa. Véase a Chiesa Aponte, op. cit., pág. 274.
Debemos recalcar, no obstante, que la interpretación que en Pueblo v. Echevarría Rodríguez II, supra, hicimos de la Regla 64, supra, debe entenderse a la luz de los *495hechos excepcionales que dieron lugar a dicha controversia. Por esto, nos parece que un tribunal sólo tiene autoridad para acoger una petición del Ministerio Público de archivar una acusación sin peijuicio cuando las particulares circunstancias del caso reflejan que decretar el archivo con impedimento para un nuevo proceso resul-taría en una gran injusticia.(5)
A la luz de esta normativa, pasemos a discutir la situa-ción que tenemos ante nos.
I — I HH HH
El Ministerio Público alega que, en situaciones como la del caso de autos, lo procedente es que el Estado solicite el archivo de la acción original, sin impedimento para un nuevo proceso, e inicie otra por los mismos hechos. Le asiste la razón.
Aquí el Ministerio Público solicitó la desestimación por el delito menos grave en vista de que la reinvestigación del caso culminó en la presentación de cargos por delito grave por los mismos hechos. El foro de instancia accedió y or-denó el archivo bajo la Regla 247(a), supra.
De entrada, debemos reconocer que el foro de instancia no tenía facultad en ley para ordenar el archivo sin perjui-cio para un nuevo proceso al amparo de la Regla 247(a). Como hemos señalado, conforme a lo resuelto por nosotros en Pueblo v. Monge Sánchez, supra, todo sobreseimiento *496decretado bajo dicha regla es con impedimento para un nuevo proceso.
A pesar de lo anterior, resulta claro que cuando el tribunal accedió originalmente a la solicitud del Estado de ar-chivar la denuncia, el entendido tácito era que ello se hacía sin perjuicio de continuar la acción por el delito grave. Esto se desprende del hecho de que el foro de instancia hizo constar en su minuta que “[e]l ministerio público, luego de hablar con los padres del peijudicado, solicita el archivo del caso ya que se radicó un caso grave. Se ordena el ar-chivo del caso por la R. 247(a) sin costas”. (Énfasis suplido.) Apéndice, pág. 42.
En virtud de lo antes expuesto, nos parece que el tribunal no estaba impedido de ordenar el archivo del primer proceso de la manera en que lo hizo, es decir, sin perjuicio. Ello porque, como ya hemos señalado, el tribunal puede, a modo de excepción, acoger una solicitud del Ministerio Pú-blico de archivar una acusación sin perjuicio cuando las circunstancias del caso claramente revelan que sería in-justo ordenar el archivo con impedimento para un nuevo proceso.
En cuanto a la controversia que nos ocupa, las actuacio-nes de la defensa ante el curioso tracto procesal de este pleito nos convencen de que sería injusto considerar que el archivo decretado en el primer proceso impedía la conti-nuación de los procedimientos en el segundo. Nótese que la representación legal de Gómez Miranda en ningún mo-mento objetó a que el Ministerio Público solicitara el sobre-seimiento del proceso por delito menos grave con el fin de continuar con el caso por delito grave. Del mismo modo, la defensa tampoco objetó en el momento en que el tribunal accedió al pedido del Ministerio Público precisamente por-que se había presentado un caso grave. De otra forma, no es hasta cinco meses después de presentado el pliego acu-satorio por el delito grave que la defensa presentó la mo-ción de desestimación bajo la Regla 247, supra.
*497Bajo tales circunstancias, es forzoso concluir que la de-fensa tácitamente accedió a que el primer proceso se archi-vara sin impedimento para uno nuevo. En virtud de ello, entendemos que Gómez Miranda renunció a cualquier planteamiento que pudo haber tenido en contra de dicho proceder en el momento en que optó por no objetar el curso de acción tomado por el foro de instancia. Por ende, consi-deramos que la defensa no podía sostener en el segundo proceso que el efecto del desistimiento de la Fiscalía en el primer caso fue impedir un nuevo procedimiento por los mismos hechos, cuando cinco meses antes consintió a que se archivara, sin perjuicio, la acusación presentada en su contra. (6)
Por tales razones, somos del criterio de que erraron tanto el foro de apelaciones como el foro de instancia al ordenar el sobreseimiento de la acción por delito grave contra Gómez Miranda. Ello porque el tribunal a cargo del primer proceso ordenó el archivo de la acusación bajo el entendido claro de que dicha actuación no impedía otro procedimiento contra Gómez Miranda por los mismos hechos. (7)
> HH
Por los fundamentos anteriormente expresados, se revo-can las determinaciones tanto del Tribunal de Apelaciones *498como del Tribunal de Primera Instancia y se devuelve el caso al foro de instancia para la continuación del procedi-miento por delito grave instado contra Gómez Miranda.

Se dictará la sentencia correspondiente.

Los Jueces Asociados Señores Fuster Berlingeri y Rivera Pérez concurrieron con el resultado sin opiniones escritas.

 Como parte de dicha investigación, el niño perjudicado declaró, en síntesis, que su maestro, Pablo A. Gómez Miranda, le pegó en la espalda porque él se sentó en el piso. Señaló, además, que se sentó “porque estaba cansado”. Por último, el niño declaró que luego de pegarle Gómez Miranda le dijo “y ahora díselo a tus padres”.


 La determinación de causa en el foro de instancia se fundamentó en el inciso (2)(d) del Art. 95 del Código Penal de 1974 el cual preceptuaba, en lo pertinente, que el delito de agresión agravada se consideraría grave “[cluando se cometiere ... por un adulto en un niño menor de doce (12) años de edad”. 33 L.P.R.A. see. 4032 (ed. 1983).


 La Regla 247 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, regula la forma en que el Ministerio Público puede solicitar el archivo de una acusación, el trámite que debe seguir el Tribunal para archivarla y el efecto que debe tener el sobresei-miento del proceso.


 La teoría del Ministerio Público en ese caso era que el inciso (d) de la Regla 247 de Procedimiento Criminal, supra, debía interpretarse de forma tal que impida un nuevo proceso sólo cuando el archivo se ordenase al amparo del inciso (c) de esa regla. Dicha posición encuentra apoyo en varios escritos del Prof. Ernesto L. Chiesa. Véanse: E.L. Chiesa Aponte, Efecto de la desestimación de la denuncia o acusación: impedimento o no para un nuevo proceso, 54 (Núm. 3) Rev. Jur. U.P.R. 495 (1985); E.L. Chiesa Aponte, Derecho procesal penal de Puerto Rico y los Estados Unidos, Bogotá, Ed. Forum, 1993, Vol. III, págs. 264-267.
*493No obstante, como acabamos de señalar, en Pueblo v. Monge Sánchez, 122 D.P.R. 590 (1988), explícitamente rechazamos adoptar dicha postura.


 Lo potencialmente injusto de la Regla 247, supra, quedó ilustrado por los hechos fácticos y procesales que dieron lugar al caso Pueblo v. Echevarría Rodríguez II, 128 D.P.R. 752 (1991). Allí señalamos que declarar el sobreseimiento de la acusa-ción en el referido caso bajo esta Regla 247 hubiese sido “en pro de una injusticia”, pues el asesinato de Vigoreaux hubiese quedado impune.
Por ello, el foro de instancia accedió a la petición del fiscal de archivar la acu-sación sin impedimento para un nuevo proceso al amparo de la Regla 64 (34 L.P.R.A. Ap. II), ya que “cualquier otra interpretación daría al traste con el principio enun-ciativo de que tanto las leyes como las Reglas y las normas jurídicas deberán inter-pretarse razonablemente, asegurando que tal interpretación no lleve a resultados absurdos, de modo que aseguren la tramitación más justa y económica de todo procedimiento”. Pueblo v. Echevarría Rodríguez II, supra, págs. 786-787, opinión concurrente del Juez Asociado Señor Negrón García.


 Resulta claro que la defensa utilizó astutamente la referida estrategia con el obvio propósito de crear un obstáculo para impedir el encauzamiento criminal por los hechos delictivos que se le imputaron al señor Gómez Miranda.
No podemos avalar dicha actuación. Debemos recordarle tanto a la defensa como a la Fiscalía que “[l]os tribunales de justicia no existen para dilucidar compe-tencias ni batallas de talento entre abogados y fiscales, sino que su propósito cardinal es el descubrimiento de la verdad”. En atención a lo anterior, en los procesos judiciales “quien triunfe debe ser aquel a quien le asista la razón; no el que pretenda o resulte ser el más listo o el más astuto”. (Énfasis suprimido.) Pueblo v. Santiago, 160 D.P.R. 618, 646 (2003).


 En vista de que dicho tribunal no tenía autoridad para archivar sin impedi-mento para un nuevo proceso al amparo de la Regla 247, supra, su dictamen debió acogerse como un decreto de desestimación sin perjuicio al amparo de la citada Regla 64.